DETAILED ACTION
Response to Amendment
The amendment and corresponding arguments filed on 9/20/2021 have been entered.  Claims 1 and 26 have been amended.  No claims have been cancelled or added.  Claims 1-32 are currently pending in this application, with claims 1, 8, 18 and 26 being independent.  This Action is made FINAL.

Response to Arguments
Applicant's arguments on pages 13-17 that were filed 9/20/2021 have been fully considered, but they are not persuasive, for the following reasons:
Applicant argues on page 13 that Parvizi does not teach the claim limitation of “collecting signal measurement data together with motion sensor data from each of a plurality of portable devices transiting a portion of the area of the location fingerprint database at a first period of time” and “using offline non-causal processing to process the collected motion sensor data into reference positions associated with the portion of the area at a subsequent period of time”, as recited in claims 1 and that Parvizi does not teach the similar or identical claim limitation included in independent claim 26.  Examiner respectfully disagrees.  
Regarding why the applicant states the argued limitation is not taught by Parvizi, applicant states that Parvizi does not teach the argued limitation, because, the non-causal processing required in both independent claims is applied to the collected motion sensor data and is clearly defined in paragraph [0093] of the specification as being “a system whose output at a certain time is function of 
Regarding why the argued limitation is taught by Parvizi:
From the offset, “output at a certain time as a function of past, present and future inputs as compared to that time” is not a limitation that is included in the claims.  Therefore, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “output at a certain time as a function of past, present and future inputs as compared to that time”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding collecting signal measurement data together with motion sensor data at a first period of time, [0030] teaches the wireless device may include a sensor for sensing the received RF signal, where, as taught in [0089], the wireless device executes an application that includes signal reading, collection, the readings including source signal readings based on augmented GPS (sensor) and cell tower triangulation location data, indicating the wireless device collects RF signal measurement data together with GPS sensor data and the location/motion data.   
Regarding using offline non-causal processing to process the collected motion sensor data into reference positions associated with the portion of the area at a subsequent period of time, [0081] teaches the system administrators must perform some offline training to set up a fingerprint database before users can use the indoor geolocation system, where, as stated in [0089], “the quality of the data from the users' devices compared to the quality of the data collected in offline training is accounted for when the map database is updated”.  
In other words, the RF signal measurement data that is collected together with GPS sensor data and the location/motion data are one type of data, and the offline data is a second type of data, where the offline data is used as a reference during the comparison of the two types of data.  The two types of data are 
Therefore, Parvizi teaches “collecting signal measurement data together with motion sensor data from each of a plurality of portable devices transiting a portion of the area of the location fingerprint database at a first period of time” and “using offline non-causal processing to process the collected motion sensor data into reference positions associated with the portion of the area at a subsequent period of time”, as recited in claim 1, and the similar or identical claim limitation included in independent claim 26.

Applicant argues on page 14 that Parvizi does not Parvizi does seek to initially construct the database in addition to then updating that database and that none of Parvizi’s operations involve non-causal processing.    
However, [0081] clearly teaches some offline training is performed to set up a fingerprint database, and [0089] clearly teaches the quality of the data collected in offline training is accounted for when the map database (the fingerprint database) is updated.

Applicant argues on page 14 that Parvizi does not Parvizi does not discuss motion sensor data and non-causal processing, because the positions are already known and that causal processing (forward processing) is only a “function of past and present inputs”.  However, “function of past and present inputs” is not a limitation that is included in the claims.  Therefore, in response to applicant's argument In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant argues on pages 14 and 15 that “The Examiner’s analysis does not properly distinguish between the online and offline phases of Parvizi, because, “although Parvizi’s paragraph [0089] does relate to operations that “update or supplement the initial training data,” the context is within the online training 804 of FIG. 8, representing a different phase of operations that should not be conflated with the offline training. More importantly, these operations are explicitly defined to be online and therefore cannot be non-causal”.  Applicant also argues that “Parvizi’s paragraph [0081] as correctly characterized by the Examiner is about the “offline training to set up a fingerprint database.” For the reasons discussed above, it is not directly relevant to Applicant’s claims that require updating an existing database and as well as failing to suggest non- causal processing of motion sensor data. Conversely, Parvizi’s paragraph [0089] is only about the online training 804 phase, which again cannot involve non-causal processing due to being “online”.  
However, since [0089] states “the quality of the data from the users' devices compared to the quality of the data collected in offline training is accounted for when the map database is updated”, [0089] clearly indicates the RF signal measurement data that is collected together with GPS sensor data and the location/motion data are one 

Applicant argues on page 15 that “With respect to claim 2, the Examiner cites Parvizi’s paragraphs [0012], [0030] and [0060] as being relevant, but all these discussions involve RF signals which cannot be considered as being equivalent to the claimed motion sensor data being from accelerometers or gyroscopes”.  
However, [0030] clearly teaches the device may also include a sensor for sensing a parameter associated with the received RF signal, wherein the transmitted RF data comprises the sensed parameter, such as acceleration, angular velocity, which is a type of data measured by a gyroscope.  Therefore, the RF signals are considered as being equivalent to the claimed motion sensor data being from accelerometers or gyroscopes.

Applicant argues on page 16 that “With respect to claim 7, the Examiner cites portions of Parvizi including paragraphs [0100] and [0104] that deal with the initial database construction and should not be considered relevant to the claimed operations that update an existing database”.
However, no discussion has been provided by applicant as to how [0100] and [0104] dealing with the initial database construction indicates the paragraphs should not be considered relevant to the claimed operations that update an existing database.

However, no discussion has been provided by applicant as to how the limitation in claim 7 of “bridging a gap which exists in the location fingerprint database” is not taught.

Applicant argues on page 16 that “claim 8 is another illustration of the Examiner incorrectly applying Parvizi’s discussion in paragraph [0081] of offline training being used “to set up a fingerprint database” against Applicant’s claim requirements that relate to maintaining a database rather than initially constructing it”.
However, no discussion has been provided to support this argument.

Applicant argues on page 17 that “Georgy is not directed to constructing or maintaining fingerprint databases so there is nothing linking it to the problems addressed by Parvizi”.
However, [0104] indicates that WiFi positioning can be done in a variety of ways that includes but is not limited to time of arrival, time difference of arrival, angles of arrival, received signal strength, and fingerprinting techniques, among others.  Since the invention of Georgy could be used in fingerprinting techniques, which may involve storing the fingerprinting data in a database, the invention of Georgy includes functionality linking it to the problems addressed by Parvizi.


Applicant argues on page 17 that applicant also disagrees with the Examiner’s reasoning regarding Georgy’s paragraph [0098] and “the benefit of providing measurement updates.” 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, [0098] indicates that “the techniques of this disclosure can be used with a navigation solution that may optionally utilize derivation of possible measurements updates, and can be used with a backward smoothing module with any type of backward smoothing technique and either running in post mission or in the background on buffered data within the same mission.  Therefore, there is a teaching, suggestion, or motivation to combine the references for the benefit stated by the Examiner.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7-10, 12-15, 17-19, 21-24, 26 and 28-32 are rejected under 35 U.S.C. 102(a1) as being anticipated by Parvizi, et al (US PG Publication 2013/0162481), hereafter Parvizi.

Regarding claim 1, Parvizi teaches a method of maintenance of a location fingerprint database for an area, the method comprising: 
collecting signal measurement data together with motion sensor data from each of a plurality of portable devices transiting a portion of the area of the location fingerprint database at a first period of time
([0012] – A user's location within an indoor environment comprising a database is determined.  The database stores a plurality of maps in which each map contains a plurality of map points with radio frequency (RF) fingerprint data
[0030] - The device may also include a sensor for sensing a parameter associated with the received RF signal, wherein the transmitted RF data comprises the sensed parameter
[0081] - The system administrators must perform some offline training to set up a fingerprint database before users can use the indoor geolocation system
[0089] – A wireless signal reading, collection, and transmission application executes on the user's mobile device, the readings including source signal readings based on augmented GPS (sensor) and cell tower triangulation location data.  The quality of the data from the users' devices compared to the quality of the data collected in offline training is accounted for when the map database is updated), 
wherein the motion sensor data is collected by a sensor assembly in each of the plurality of portable devices
([0030] - The device may also include a sensor for sensing a parameter associated with the received RF signal, wherein the transmitted RF data comprises the sensed parameter);
using offline non-causal processing to process the collected motion sensor data into reference positions associated with the portion of the area at a subsequent period of time
([0081] - The system administrators must perform some offline training to set up a fingerprint database before users can use the indoor geolocation system.  The first element of offline training is gathering signal source data at known points, referred to as "fixed" points (step 806).  To do this, a system administrator uses a mobile device to monitor detectable signal sources at an identifiable location on a map); and

([0081] – The system administrators must perform some offline training to set up a fingerprint database.  The first element of offline training is gathering signal source data at known points, referred to as "fixed" points (step 806).  To do this, a system administrator uses a mobile device to monitor detectable signal sources at an identifiable location on a map
[0089] – A wireless signal reading, collection, and transmission application executes on the user's mobile device, the readings including source signal readings based on tracking user location with inertial navigation and augmented with GPS (sensor) and cell tower triangulation location data.  Automatically collected data is input into the map database to update the initial training data (to update the initial offline training data used to set up the fingerprint database).  The quality of the data from the users' devices compared to the quality of the data collected in offline training is accounted for when the map database is updated).
	 
Regarding claim 2, Parvizi teaches the method as recited in claim 1,
 wherein the collecting signal measurement data together with motion sensor data from each of a plurality of portable devices transiting a portion of the area of the location fingerprint database
([0012] – A user's location within an indoor environment comprising a database is determined.  The database stores a plurality of maps in which each map contains a plurality of map points with radio frequency (RF) fingerprint data) 
comprises: 
collecting motion sensor data from at least one of an accelerometer and a gyroscope of a portable device of the portable devices
([0030] - The device may also include a sensor for sensing a parameter associated with the received RF signal, wherein the transmitted RF data comprises the sensed parameter, such as acceleration, angular velocity, etc). 
 
Regarding claim 3, Parvizi teaches the method as recited in claim 1, 
wherein the collecting signal measurement data together with motion sensor data from each of a plurality of portable devices transiting a portion of the area of the location fingerprint database
([0012] – A user's location within an indoor environment comprising a database is determined.  The database stores a plurality of maps in which each map contains a plurality of map points with radio frequency (RF) fingerprint data)
comprises:
collecting signal measurement data which comprises at least one of 
an acoustic signal measurement, 
a radio signal measurement
([0030] - The device may also include a sensor for sensing a parameter associated with the received RF signal), 
a wireless networking signal measurement
([0060] – The mobile device receives WiFi network signals, identified by the MAC addresses encoded therein of their source devices, can be received by the mobile device 102 from FIG. 1A when the mobile device is within range of the signal sources), 
a magnetic signal measurement, and 
an optical signal measurement. 
 
Regarding claim 4, Parvizi teaches the method as recited in claim 1,  
wherein the location fingerprint database is one of 
a stable location fingerprint database
([0089] - Automatically collected data is input into the map database to update the initial training data (to update the initial offline training data used to set up the fingerprint database).  The quality of the data from the users' devices compared to the quality of the data collected in offline training is accounted for when the map database is updated
(The collected RF signal data is input to the database that already includes the training/offline known/identifiable location data based on the the quality of the collected signal data))
and 
an unstable location fingerprint database. 

Regarding claim 7, Parvizi teaches the method as recited in claim 1,  
wherein the employing the collected signal measurement data together with the reference positions to update the location fingerprint database comprises at least one of:
a) building out a new location fingerprint database
([0100] - New fingerprint data is added to the database
[0104] - During a training/calibration phase (training phase occurs in the offline phase – see [0096]), a user who seeks to get his or her location can also provide RF data using which a new fingerprint can be added);  
b) building out a new location fingerprint database using an existing fingerprint database, wherein the new location fingerprint database comprises fingerprints of a type of signal measurement different than the type of signal comprised in the existing location fingerprint database;  
c) bridging a gap which exists in the location fingerprint database
([0112] - After the calibration is completed, the RF sources within an indoor location may change over time.  The RF data collected by the user may lack the RF data associated with a removed kiosk having an RF source.  The fingerprint associated with that location may be updated to remove the RF data associated with the kiosk 134.  Similarly, the RF data collected by the user may include new RF data associated with a newly added RF transmitter at the store 126, and the fingerprint associated with the identified location may be updated to include the additional RF data);  

e) determining the location fingerprint database is unstable by comparing signal measurement data associated with a reference position of the reference positions with existing signal measurement data in the location fingerprint database which corresponds to the reference position, and responsive to determining the location fingerprint database is unstable, updating the location fingerprint database by replacing the existing signal measurement data with the signal measurement data associated with the reference position;  
f) when the location fingerprint database is known to be unstable, updating the location fingerprint database by replacing existing signal measurement data in the location fingerprint database which corresponds to the reference position with the signal measurement data associated with the reference position
([0112] - After the calibration is completed, the RF sources within an indoor location may change over time.  The RF data collected by the user may lack the RF data associated with a removed kiosk having an RF source.  The fingerprint associated with that location may be updated to remove the RF data associated with the kiosk 134.  Similarly, the RF data collected by the user may include new RF data associated with a newly added RF transmitter at the store 126, and the fingerprint associated with the identified location may be updated to include the additional RF data);

([0081] - The system administrators must perform some offline training to set up a fingerprint database before users can use the indoor geolocation system.  The first element of offline training is gathering signal source data at known points, referred to as "fixed" points (step 806).  To do this, a system administrator uses a mobile device to monitor detectable signal sources at an identifiable location on a map
[0089] – A wireless signal reading, collection, and transmission application executes on the user's mobile device, the readings including source signal readings based on tracking user location with inertial navigation and augmented with GPS (sensor) and cell tower triangulation location data.  Automatically collected data is input into the map database to update the initial training data (to update the initial offline training data used to set up the fingerprint database).  The quality of the data from the users' devices compared to the quality of the data collected in offline training is accounted for when the map database is updated
(quality of signal data measured from users’ devices compared to quality of signal data associated with known/identifiable locations – see [0081] are compared)), and 

([0089] - Automatically collected data is input into the map database to update the initial training data (to update the initial offline training data used to set up the fingerprint database).  The quality of the data from the users' devices compared to the quality of the data collected in offline training is accounted for when the map database is updated
(The collected RF signal data is input to the database that already includes the training/offline known/identifiable location data based on the comparison of the quality of signal data measured from users’ devices to quality of signal data associated with known/identifiable locations – see [0081])); and
h) when the location fingerprint database is known to be stable
([0081] - The system administrators must perform some offline training to set up a fingerprint database before users can use the indoor geolocation system.  The first element of offline training is gathering signal source data at known points, referred to as "fixed" points (step 806).  To do this, a system administrator uses a mobile device to monitor detectable signal sources at an identifiable location on a map
[0089] – A wireless signal reading, collection, and transmission application executes on the user's mobile device, the readings including source signal readings based on tracking user location with inertial navigation and augmented with GPS (sensor) and cell tower triangulation location data.  Automatically collected data is input into the map database to update the initial training data (to update the initial offline training data used to set up the fingerprint database).  The quality of the data from the users' devices compared to the quality of the data collected in offline training is accounted for when the map database is updated
(quality of signal data measured from users’ devices compared to quality of signal data associated with known/identifiable locations – see [0081] are compared)), 
updating the location fingerprint database by merging existing signal measurement data in the location fingerprint database which corresponds to the reference position with the signal measurement data associated with the reference position
([0089] - Automatically collected data is input into the map database to update the initial training data (to update the initial offline training data used to set up the fingerprint database).  The quality of the data from the users' devices compared to the quality of the data collected in offline training is accounted for when the map database is updated
(The collected RF signal data is input to the database that already includes the training/offline known/identifiable location data, and the database is updated,  based on the comparison of the quality of signal data measured from users’ devices to quality of signal data associated with known/identifiable locations – see [0081])). 
 
Regarding claim 8, Parvizi teaches 

([0081] - The system administrators must perform some offline training to set up a fingerprint database before users can use the indoor geolocation system),
the computing system comprising:
an interface configured to receive signal measurement data together with motion sensor data from each of a plurality of portable devices transiting a portion of the area of the location fingerprint database
([0012] – A user's location within an indoor environment comprising a database is determined.  The database stores a plurality of maps in which each map contains a plurality of map points with radio frequency (RF) fingerprint data
[0030] - The device may also include a sensor for sensing a parameter associated with the received RF signal, wherein the transmitted RF data comprises the sensed parameter
[0081] - The system administrators must perform some offline training to set up a fingerprint database before users can use the indoor geolocation system 
[0089] – A wireless signal reading, collection, and transmission application executes on the user's mobile device, the readings including source signal readings based on tracking user location with inertial navigation and augmented with GPS (sensor) and cell tower triangulation location data, to the administrator's servers.  The quality of the data from the users' devices compared to the quality of the data collected in offline training is accounted for when the map database is updated); and
a processor configured to:
use offline non-causal processing to process the received motion sensor data into reference positions associated with the portion of the area
([0081] - The system administrators must perform some offline training to set up a fingerprint database before users can use the indoor geolocation system.  The first element of offline training is gathering signal source data at known points, referred to as "fixed" points (step 806).  To do this, a system administrator uses a mobile device to monitor detectable signal sources at an identifiable location on a map); and
employ the received signal measurement data together with the reference positions to update the location fingerprint database
([0081] – The system administrators must perform some offline training to set up a fingerprint database.  The first element of offline training is gathering signal source data at known points, referred to as "fixed" points (step 806)
[0089] – A wireless signal reading, collection, and transmission application executes on the user's mobile device and sends source signal readings and the user's location information, based on tracking user location with inertial navigation and augmented with GPS (sensor) and cell tower triangulation location data, to the administrator's servers.  Automatically collected data is input into the map database to update the initial training data (to update the initial offline training data used to set up the fingerprint database).  The quality of the data from the users' devices compared to the quality of the data collected in offline training is accounted for when the map database is updated). 

Regarding claim 9, Parvizi teaches the computing system of claim 8.
 further comprising:
a portable device, of the plurality of portable devices, the portable device comprising a sensor assembly configured to output a portion of motion sensor data, the portion of motion sensor data representing motions of the portable device
([0030] - The device may also include a sensor for sensing a parameter associated with the received RF signal, wherein the transmitted RF data comprises the sensed parameter) and
being collected together with a portion of the signal measurement data while the portable device is transiting the portion of the area of the location fingerprint database
(([0012] – A user's location within an indoor environment comprising a database is determined.  The database stores a plurality of maps in which each map contains a plurality of map points with radio frequency (RF) fingerprint data
[0089] – A wireless signal reading, collection, and transmission application executes on the user's mobile device and sends source signal readings and the user's location information, based on tracking user location with inertial navigation and augmented with GPS (sensor) and cell tower triangulation location data, to the administrator's servers.  The quality of the data from the users' devices compared to the quality of the data collected in offline training is accounted for when the map database is updated). 
 
Regarding claim 10, Parvizi teaches the computing system of claim 8.
 
further comprising: 
the plurality of portable devices
([0089] - The quality of the data from the users' devices compared to the quality of the data collected in offline training is accounted for when the map database is updated).  

Regarding claim 12, Parvizi teaches the computing system of claim 8, 
wherein the processor configured to employ the received signal measurement data together with the reference positions to update the location fingerprint database comprises the processor being configured to perform at least one of:

([0100] - New fingerprint data is added to the database
[0104] - During a training/calibration phase (training phase occurs in the offline phase – see [0096]), a user who seeks to get his or her location can also provide RF data using which a new fingerprint can be added);  
b) building out a new location fingerprint database using an existing fingerprint database, wherein the new location fingerprint database comprises fingerprints of a type of signal measurement different than the type of signal comprised in the existing location fingerprint database; 
c) bridging a gap which exists in the location fingerprint database
([0112] - After the calibration is completed, the RF sources within an indoor location may change over time.  The RF data collected by the user may lack the RF data associated with a removed kiosk having an RF source.  The fingerprint associated with that location may be updated to remove the RF data associated with the kiosk 134.  Similarly, the RF data collected by the user may include new RF data associated with a newly added RF transmitter at the store 126, and the fingerprint associated with the identified location may be updated to include the additional RF data);
d) determining the location fingerprint database is unstable by comparing signal measurement data associated with a reference position of the reference positions with existing signal measurement data in the location fingerprint database which corresponds to the reference position;

f) when the location fingerprint database is known to be unstable, updating the location fingerprint database by replacing existing signal measurement data in the location fingerprint database which corresponds to the reference position with the signal measurement data associated with the reference position
([0112] - After the calibration is completed, the RF sources within an indoor location may change over time.  The RF data collected by the user may lack the RF data associated with a removed kiosk having an RF source.  The fingerprint associated with that location may be updated to remove the RF data associated with the kiosk 134.  Similarly, the RF data collected by the user may include new RF data associated with a newly added RF transmitter at the store 126, and the fingerprint associated with the identified location may be updated to include the additional RF data);
g) determining the location fingerprint database is stable by comparing signal measurement data associated with a reference position of the reference positions with existing signal measurement data in the location fingerprint database which corresponds to the reference position
([0081] - The system administrators must perform some offline training to set up a fingerprint database before users can use the indoor geolocation system.  The first element of offline training is gathering signal source data at known points, referred to as "fixed" points (step 806).  To do this, a system administrator uses a mobile device to monitor detectable signal sources at an identifiable location on a map
[0089] – A wireless signal reading, collection, and transmission application executes on the user's mobile device, the readings including source signal readings based on tracking user location with inertial navigation and augmented with GPS (sensor) and cell tower triangulation location data.  Automatically collected data is input into the map database to update the initial training data (to update the initial offline training data used to set up the fingerprint database).  The quality of the data from the users' devices compared to the quality of the data collected in offline training is accounted for when the map database is updated
(quality of signal data measured from users’ devices compared to quality of signal data associated with known/identifiable locations – see [0081] are compared)), and 
responsive to determining the location fingerprint database is stable, merging the existing signal measurement data with the signal measurement data associated with the reference position
([0089] - Automatically collected data is input into the map database to update the initial training data (to update the initial offline training data used to set up the fingerprint database).  The quality of the data from the users' devices compared to the quality of the data collected in offline training is accounted for when the map database is updated
(The collected RF signal data is input to the database that already includes the training/offline known/identifiable location data based on the comparison of the quality of signal data measured from users’ devices to quality of signal data associated with known/identifiable locations – see [0081])); and 
h) when the location fingerprint database is known to be stable
([0081] - The system administrators must perform some offline training to set up a fingerprint database before users can use the indoor geolocation system.  The first element of offline training is gathering signal source data at known points, referred to as "fixed" points (step 806).  To do this, a system administrator uses a mobile device to monitor detectable signal sources at an identifiable location on a map
[0089] – A wireless signal reading, collection, and transmission application executes on the user's mobile device, the readings including source signal readings based on tracking user location with inertial navigation and augmented with GPS (sensor) and cell tower triangulation location data.  Automatically collected data is input into the map database to update the initial training data (to update the initial offline training data used to set up the fingerprint database).  The quality of the data from the users' devices compared to the quality of the data collected in offline training is accounted for when the map database is updated
(quality of signal data measured from users’ devices compared to quality of signal data associated with known/identifiable locations – see [0081] are compared)), 
updating the location fingerprint database by merging existing signal measurement data in the location fingerprint database which corresponds to the reference position with the signal measurement data associated with the reference position
([0089] - Automatically collected data is input into the map database to update the initial training data (to update the initial offline training data used to set up the fingerprint database).  The quality of the data from the users' devices compared to the quality of the data collected in offline training is accounted for when the map database is updated
(The collected RF signal data is input to the database that already includes the training/offline known/identifiable location data, and the database is updated,  based on the comparison of the quality of signal data measured from users’ devices to quality of signal data associated with known/identifiable locations – see [0081])).

Regarding claim 13, Parvizi teaches the computing system of claim 8, wherein the location fingerprint database is one of 
a stable location fingerprint database
([0089] - Automatically collected data is input into the map database to update the initial training data (to update the initial offline training data used to set up the fingerprint database).  The quality of the data from the users' devices compared to the quality of the data collected in offline training is accounted for when the map database is updated
(The collected RF signal data is input to the database that already includes the training/offline known/identifiable location data based on the the quality of the collected signal data)) and 
an unstable location fingerprint database. 
 
Regarding claim 14, Parvizi teaches the computing system of claim 8, 
wherein the received motion sensor data comprises: 
data from at least one of an accelerometer and a gyroscope
([0030] - The device may also include a sensor for sensing a parameter associated with the received RF signal, wherein the transmitted RF data comprises the sensed parameter, such as acceleration, angular velocity, etc). 
 
Regarding claim 15, Parvizi teaches the computing system of claim 8, 
wherein the signal measurement data comprises at least one of:
an acoustic signal measurement,
a radio signal measurement
([0030] - The device may also include a sensor for sensing a parameter associated with the received RF signal), 
a wireless networking signal measurement
([0060] – The mobile device receives WiFi network signals, identified by the MAC addresses encoded therein of their source devices, can be received by the mobile device 102 from FIG. 1A when the mobile device is within range of the signal sources),
a magnetic signal measurement, and
an optical signal measurement. 

Regarding claim 17, Parvizi teaches the computing system of claim 8, wherein the processor is one of:
an edge processor located local to the area associated with the location fingerprint database; and
a portion of a remote processing resource located remotely from the area associated with the location fingerprint database
([0062] FIG. 3 is a schematic diagram of an alternative indoor geolocation system 300, in which the remote location system 110 determines the location of the mobile device 102). 
 	Regarding claim 18, Parvizi teaches 
a portable device for updating a location fingerprint database for an area
([0081] - The system administrators must perform some offline training to set up a fingerprint database before users can use the indoor geolocation system 
[0089] – A wireless signal reading, collection, and transmission application executes on the user's mobile device.  Automatically collected data is input into the map database to update the initial training data (to update the initial offline training data used to set up the fingerprint database)), 
the portable device comprising:
a means to collect signal measurement data while transiting a portion of the area of the location fingerprint database
([0012] – A user's location within an indoor environment comprising a database is determined.  The database stores a plurality of maps in which each map contains a plurality of map points with radio frequency (RF) fingerprint data
[0089] – A wireless signal reading, collection, and transmission application executes on the user's mobile device);
an integrated sensor assembly configured to output sensor data, the sensor data comprising motion sensor data collected while transiting the portion of the area of the location fingerprint database, the motion sensor data representing motions of the portable device
(([0012] – A user's location within an indoor environment comprising a database is determined.  The database stores a plurality of maps in which each map contains a plurality of map points with radio frequency (RF) fingerprint data
[0030] - The device may also include a sensor for sensing a parameter associated with the received RF signal, wherein the transmitted RF data comprises the sensed parameter); 
a processor configured to: 

([0081] - The system administrators must perform some offline training to set up a fingerprint database before users can use the indoor geolocation system.  The first element of offline training is gathering signal source data at known points, referred to as "fixed" points (step 806).  To do this, a system administrator uses a mobile device to monitor detectable signal sources at an identifiable location on a map); and 
employ the collected signal measurement data together with the reference positions to update the location fingerprint database
([0059] - The mobile device 200, rather than the remote location server 110, determines the mobile device's location.  The map database 208 could be received and updated.  When the location application 210 is run, though, it references a map database 208 stored within the memory 206 of the mobile device 200 rather than interacting with a remote location system
[0081] – The system administrators must perform some offline training to set up a fingerprint database.  The first element of offline training is gathering signal source data at known points, referred to as "fixed" points (step 806).  To do this, a system administrator uses a mobile device to monitor detectable signal sources at an identifiable location on a map
[0089] – A wireless signal reading, collection, and transmission application executes on the user's mobile device, the readings including source signal readings based on augmented GPS (sensor) and cell tower triangulation location data.  Automatically collected data is input into the map database to update the initial training data (to update the initial offline training data used to set up the fingerprint database).  The quality of the data from the users' devices compared to the quality of the data collected in offline training is accounted for when the map database is updated  
(The mobile device processes the RF and GPS/sensor data and uses the data to update the map database stored in the mobile device – see [0059]).

Regarding claim 19, Parvizi teaches the portable device of claim 18.

further comprising:
a communications module configured to receive signal measurement data collected together with motion sensor data from each of a plurality of portable devices transiting the portion of the area of the location fingerprint database
([0012] – A user's location within an indoor environment comprising a database is determined.  The database stores a plurality of maps in which each map contains a plurality of map points with radio frequency (RF) fingerprint data
[0060] - The mobile device 200 contains several receivers and transceivers, including WiFi transceiver 212, BLUETOOTH.TM.  transceiver 214, other wireless RF signal receivers or transceivers 216, GPS (sensor) receiver 218, and cellular transceiver 220.  These receivers and transceivers receive external wireless signals from signal sources 104, 106, and 112-116 depicted in FIG. 1A
(the signal sources from Fig. 1A include other Bluetooth (portable) devices 114 and other RF wireless stations 116 (portable devices)).
 wherein the processor is further configured to:
use offline non-causal processing to process the received motion sensor data into additional reference positions associated with the portion of the area
([0081] - The system administrators must perform some offline training to set up a fingerprint database before users can use the indoor geolocation system.  The first element of offline training is gathering signal source data at known points (a plurality of known/additional reference points), referred to as "fixed" points (step 806).  To do this, a system administrator uses a mobile device to monitor detectable signal sources at an identifiable location on a map); and 

([0059] - The mobile device 200, rather than the remote location server 110, determines the mobile device's location.  To do this, the memory 206 of the mobile device 200 contains both a database of maps 208 and a location application 210 used to determine and display the mobile device's location.  The map database 208 could be received and updated.  When the location application 210 is run, though, it references a map database 208 stored within the memory 206 of the mobile device 200 rather than interacting with a remote location system
[0081] – The system administrators must perform some offline training to set up a fingerprint database.  The first element of offline training is gathering signal source data at known points, referred to as "fixed" points (step 806).  To do this, a system administrator uses a mobile device to monitor detectable signal sources at an identifiable location on a map
[0089] – A wireless signal reading, collection, and transmission application executes on the user's mobile device, source signal readings, based on augmented GPS (sensor) and cell tower triangulation location data.  Automatically collected data is input into the map database to update the initial training data (to update the initial offline training data used to set up the fingerprint database).  The quality of the data from the users' devices compared to the quality of the data collected in offline training is accounted for when the map database is updated  
(The mobile device processes the RF and GPS/sensor data and uses the data to update the map database stored in the mobile device – see [0059]).

Regarding claim 21, Parvizi teaches the portable device of claim 18, 
wherein the processor configured to employ the collected signal measurement data together with the reference positions to update the location fingerprint database comprises the processor being configured to perform at least one of: 
a) building out a new location fingerprint database
([0100] - New fingerprint data is added to the database
[0104] - During a training/calibration phase (training phase occurs in the offline phase – see [0096]), a user who seeks to get his or her location can also provide RF data using which a new fingerprint can be added);  
b) building out a new location fingerprint database using an existing fingerprint database, wherein the new location fingerprint database comprises fingerprints of a type of signal measurement different than the type of signal comprised in the existing location fingerprint database;  
c) bridging a gap which exists in the location fingerprint database
([0112] - After the calibration is completed, the RF sources within an indoor location may change over time.  The RF data collected by the user may lack the RF data associated with a removed kiosk having an RF source.  The fingerprint associated with that location may be updated to remove the RF data associated with the kiosk 134.  Similarly, the RF data collected by the user may include new RF data associated with a newly added RF transmitter at the store 126, and the fingerprint associated with the identified location may be updated to include the additional RF data);
d) determining the location fingerprint database is unstable by comparing signal measurement data associated with a reference position of the reference positions with existing signal measurement data in the location fingerprint database which corresponds to the reference position;  
e) determining the location fingerprint database is unstable by comparing signal measurement data associated with a reference position of the reference positions with existing signal measurement data in the location fingerprint database which corresponds to the reference position, and responsive to determining the location fingerprint database is unstable, updating the location fingerprint database by replacing the existing signal measurement data with the signal measurement data associated with the reference position;  
f) when the location fingerprint database is known to be unstable, updating the location fingerprint database by replacing existing signal measurement data in the location fingerprint database which corresponds to the reference position with the signal measurement data associated with the reference position
([0112] - After the calibration is completed, the RF sources within an indoor location may change over time.  The RF data collected by the user may lack the RF data associated with a removed kiosk having an RF source.  The fingerprint associated with that location may be updated to remove the RF data associated with the kiosk 134.  Similarly, the RF data collected by the user may include new RF data associated with a newly added RF transmitter at the store 126, and the fingerprint associated with the identified location may be updated to include the additional RF data);  
g) determining the location fingerprint database is stable by comparing signal measurement data associated with a reference position of the reference positions with existing signal measurement data in the location fingerprint database which corresponds to the reference position
([0081] - The system administrators must perform some offline training to set up a fingerprint database before users can use the indoor geolocation system.  The first element of offline training is gathering signal source data at known points, referred to as "fixed" points (step 806).  To do this, a system administrator uses a mobile device to monitor detectable signal sources at an identifiable location on a map
[0089] – A wireless signal reading, collection, and transmission application executes on the user's mobile device, the readings including source signal readings based on tracking user location with inertial navigation and augmented with GPS (sensor) and cell tower triangulation location data.  Automatically collected data is input into the map database to update the initial training data (to update the initial offline training data used to set up the fingerprint database).  The quality of the data from the users' devices compared to the quality of the data collected in offline training is accounted for when the map database is updated
(quality of signal data measured from users’ devices compared to quality of signal data associated with known/identifiable locations – see [0081] are compared)), and 
responsive to determining the location fingerprint database is stable, merging the existing signal measurement data with the signal measurement data associated with the reference position
([0089] - Automatically collected data is input into the map database to update the initial training data (to update the initial offline training data used to set up the fingerprint database).  The quality of the data from the users' devices compared to the quality of the data collected in offline training is accounted for when the map database is updated
(The collected RF signal data is input to the database that already includes the training/offline known/identifiable location data based on the comparison of the quality of signal data measured from users’ devices to quality of signal data associated with known/identifiable locations – see [0081])); and
h) when the location fingerprint database is known to be stable
([0081] - The system administrators must perform some offline training to set up a fingerprint database before users can use the indoor geolocation system.  The first element of offline training is gathering signal source data at known points, referred to as "fixed" points (step 806).  To do this, a system administrator uses a mobile device to monitor detectable signal sources at an identifiable location on a map
[0089] – A wireless signal reading, collection, and transmission application executes on the user's mobile device, the readings including source signal readings based on tracking user location with inertial navigation and augmented with GPS (sensor) and cell tower triangulation location data.  Automatically collected data is input into the map database to update the initial training data (to update the initial offline training data used to set up the fingerprint database).  The quality of the data from the users' devices compared to the quality of the data collected in offline training is accounted for when the map database is updated
(quality of signal data measured from users’ devices compared to quality of signal data associated with known/identifiable locations – see [0081] are compared)), 
updating the location fingerprint database by merging existing signal measurement data in the location fingerprint database which corresponds to the reference position with the signal measurement data associated with the reference position
([0089] - Automatically collected data is input into the map database to update the initial training data (to update the initial offline training data used to set up the fingerprint database).  The quality of the data from the users' devices compared to the quality of the data collected in offline training is accounted for when the map database is updated
(The collected RF signal data is input to the database that already includes the training/offline known/identifiable location data, and the database is updated,  based on the comparison of the quality of signal data measured from users’ devices to quality of signal data associated with known/identifiable locations – see [0081])).
 
Regarding claim 22, Parvizi teaches the portable device of claim 18, 
wherein the location fingerprint database is one of
a stable location fingerprint database
([0089] - Automatically collected data is input into the map database to update the initial training data (to update the initial offline training data used to set up the fingerprint database).  The quality of the data from the users' devices compared to the quality of the data collected in offline training is accounted for when the map database is updated
(The collected RF signal data is input to the database that already includes the training/offline known/identifiable location data based on the the quality of the collected signal data)) and 
an unstable location fingerprint database. 

Regarding claim 23, Parvizi teaches the portable device of claim 18, 	
wherein the collected motion sensor data comprises: 
data from at least one of an accelerometer and a gyroscope
([0030] - The device may also include a sensor for sensing a parameter associated with the received RF signal, wherein the transmitted RF data comprises the sensed parameter, such as acceleration, angular velocity, etc). 
 
Regarding claim 24, Parvizi teaches the portable device of claim 18, 
wherein the signal measurement data comprises at least one of: 
an acoustic signal measurement, 
a radio signal measurement
([0030] - The device may also include a sensor for sensing a parameter associated with the received RF signal), 
a wireless networking signal measurement
([0060] – The mobile device receives WiFi network signals, identified by the MAC addresses encoded therein of their source devices, can be received by the mobile device 102 from FIG. 1A when the mobile device is within range of the signal sources),
a magnetic signal measurement, and
an optical signal measurement.

Regarding claim 26, Parvizi teaches 
a non-transitory computer readable storage medium comprising instructions embodied thereon for causing a computer system to perform a method of updating an unstable location fingerprint database for an area
([0011] - The invention relates to a non-transitory computer readable medium storing computer executable instructions, which, when executed by a processor, cause the processor to carry out the methods
[0081] - The system administrators must perform some offline training to set up a fingerprint database before users can use the indoor geolocation system
[0088] - The "Feedback" button to enter a scaled rating of the results he received, such as high, medium, or low accuracy.  This information can be used by the system administrator to assess the success of their system.  It could also be used to trigger the collection of signal source data (step 814) so that the database can be updated
[0089] - Automatically collected data is input into the map database to update the initial training data
(to update the initial offline training data used to set up the fingerprint database)),
the method comprising:
collecting signal measurement data together with motion sensor data from each of a plurality of portable devices transiting a portion of the area of the 
location fingerprint database at a first period of time
([0012] – A user's location within an indoor environment comprising a database is determined.  The database stores a plurality of maps in which each map contains a plurality of map points with radio frequency (RF) fingerprint data
[0030] - The device may also include a sensor for sensing a parameter associated with the received RF signal, wherein the transmitted RF data comprises the sensed parameter
[0081] - The system administrators must perform some offline training to set up a fingerprint database before users can use the indoor geolocation system 
[0089] – A wireless signal reading, collection, and transmission application executes on the user's mobile device, the readings including source signal readings based on tracking user location with inertial navigation and augmented with GPS (sensor) and cell tower triangulation location data, to the administrator's servers.  The quality of the data from the users' devices compared to the quality of the data collected in offline training is accounted for when the map database is updated),
wherein the motion sensor data is collected by a sensor assembly in each of the plurality of portable devices
([0030] - The device may also include a sensor for sensing a parameter associated with the received RF signal, wherein the transmitted RF data comprises the sensed parameter);
using offline non-causal processing to process the collected motion sensor data into reference positions associated with the portion of the area at a subsequent period of time
([0081] - The system administrators must perform some offline training to set up a fingerprint database before users can use the indoor geolocation system.  The first element of offline training is gathering signal source data at known points, referred to as "fixed" points (step 806).  To do this, a system administrator uses a mobile device to monitor detectable signal sources at an identifiable location on a map); and 
employing the collected signal measurement data together with the reference positions to update the location fingerprint database
([0081] – The system administrators must perform some offline training to set up a fingerprint database.  The first element of offline training is gathering signal source data at known points, referred to as "fixed" points (step 806).  To do this, a system administrator uses a mobile device to monitor detectable signal sources at an identifiable location on a map
[0089] – A wireless signal reading, collection, and transmission application executes on the user's mobile device and sends source signal readings and the user's location information, based on tracking user location with inertial navigation and augmented with GPS (sensor) and cell tower triangulation location data, to the administrator's servers.  Automatically collected data is input into the map database to update the initial training data (to update the initial offline training data used to set up the fingerprint database).  The quality of the data from the users' devices compared to the quality of the data collected in offline training is accounted for when the map database is updated).
	

wherein the employing the collected signal measurement data together with the reference positions to update the location fingerprint database comprises:
building out a new location fingerprint database
([0100] - New fingerprint data is added to the database
[0104] - During a training/calibration phase (training phase occurs in the offline phase – see [0096]), a user who seeks to get his or her location can also provide RF data using which a new fingerprint can be added).

Regarding claim 29, Parvizi teaches the non-transitory computer readable storage medium of claim 26,
wherein the employing the collected signal measurement data together with the reference positions to update the location fingerprint database comprises:
building out a new location fingerprint database using an existing fingerprint database, wherein the new location fingerprint database comprises fingerprints of a type of signal measurement different than the type of signal comprised in the existing location fingerprint database
([0087] - As with the mobile device used to perform indoor geolocation, the training device may take several forms, such as a laptop with attached inertial navigation hardware as well as RF signal detectors (for WLAN data, cellular tower data – different type from the GPS augmented data) or a smartphone with attached (or internal) inertial navigation as well as RF signal detectors and memory for storing fingerprint data.  The device will store RF signals and associated grid data for subsequent transfer via USB).
 
Regarding claim 30, Parvizi teaches the non-transitory computer readable storage medium of claim 26, 
wherein the employing the collected signal measurement data together with the reference positions to update the location fingerprint database comprises:
bridging a gap which exists in the location fingerprint database
([0112] - After the calibration is completed, the RF sources within an indoor location may change over time.  The RF data collected by the user may lack the RF data associated with a removed kiosk having an RF source.  The fingerprint associated with that location may be updated to remove the RF data associated with the kiosk 134.  Similarly, the RF data collected by the user may include new RF data associated with a newly added RF transmitter at the store 126, and the fingerprint associated with the identified location may be updated to include the additional RF data). 

Regarding claim 31, Parvizi teaches the non-transitory computer readable storage medium of claim 26,
wherein the employing the collected signal measurement data together with the reference positions to update the location fingerprint database comprises performing at least one of the actions from the list of actions consisting of:

b) determining the location fingerprint database is unstable by comparing signal measurement data associated with a reference position of the reference positions with existing signal measurement data in the location fingerprint database which corresponds to the reference position, and responsive to determining the location fingerprint database is unstable, updating the location fingerprint database by replacing the existing signal measurement data with the signal measurement data associated with the reference position; and
c) when the location fingerprint database is known to be unstable, updating the location fingerprint database by replacing existing signal measurement data in the location fingerprint database which corresponds to the reference position with the signal measurement data associated with the reference position
([0112] - After the calibration is completed, the RF sources within an indoor location may change over time.  The RF data collected by the user may lack the RF data associated with a removed kiosk having an RF source.  The fingerprint associated with that location may be updated to remove the RF data associated with the kiosk 134.  Similarly, the RF data collected by the user may include new RF data associated with a newly added RF transmitter at the store 126, and the fingerprint associated with the identified location may be updated to include the additional RF data).

Regarding claim 32, Parvizi teaches the non-transitory computer readable storage medium of claim 26, 
wherein the employing the collected signal measurement data together with the reference positions to update the location fingerprint database comprises performing at least one of the actions from the list of actions consisting of: 
a) determining the location fingerprint database is stable by comparing signal measurement data associated with a reference position of the reference positions with existing signal measurement data in the location fingerprint database which corresponds to the reference position
([0081] - The system administrators must perform some offline training to set up a fingerprint database before users can use the indoor geolocation system.  The first element of offline training is gathering signal source data at known points, referred to as "fixed" points (step 806).  To do this, a system administrator uses a mobile device to monitor detectable signal sources at an identifiable location on a map
[0089] – A wireless signal reading, collection, and transmission application executes on the user's mobile device, the readings including source signal readings based on tracking user location with inertial navigation and augmented with GPS (sensor) and cell tower triangulation location data.  Automatically collected data is input into the map database to update the initial training data (to update the initial offline training data used to set up the fingerprint database).  The quality of the data from the users' devices compared to the quality of the data collected in offline training is accounted for when the map database is updated
(quality of signal data measured from users’ devices compared to quality of signal data associated with known/identifiable locations – see [0081] are compared)), and 
responsive to determining the location fingerprint database is stable, merging the existing signal measurement data with the signal measurement data associated with the reference position
([0089] - Automatically collected data is input into the map database to update the initial training data (to update the initial offline training data used to set up the fingerprint database).  The quality of the data from the users' devices compared to the quality of the data collected in offline training is accounted for when the map database is updated
(The collected RF signal data is input to the database that already includes the training/offline known/identifiable location data based on the comparison of the quality of signal data measured from users’ devices to quality of signal data associated with known/identifiable locations – see [0081])); and 
b) when the location fingerprint database is known to be stable
([0081] - The system administrators must perform some offline training to set up a fingerprint database before users can use the indoor geolocation system.  The first element of offline training is gathering signal source data at known points, referred to as "fixed" points (step 806).  To do this, a system administrator uses a mobile device to monitor detectable signal sources at an identifiable location on a map
[0089] – A wireless signal reading, collection, and transmission application executes on the user's mobile device, the readings including source signal readings based on tracking user location with inertial navigation and augmented with GPS (sensor) and cell tower triangulation location data.  Automatically collected data is input into the map database to update the initial training data (to update the initial offline training data used to set up the fingerprint database).  The quality of the data from the users' devices compared to the quality of the data collected in offline training is accounted for when the map database is updated
(quality of signal data measured from users’ devices compared to quality of signal data associated with known/identifiable locations – see [0081] are compared)), 
updating the location fingerprint database by merging existing signal measurement data in the location fingerprint database which corresponds to the reference position with the signal measurement data associated with the reference position
([0089] - Automatically collected data is input into the map database to update the initial training data (to update the initial offline training data used to set up the fingerprint database).  The quality of the data from the users' devices compared to the quality of the data collected in offline training is accounted for when the map database is updated
(The collected RF signal data is input to the database that already includes the training/offline known/identifiable location data, and the database is updated,  based on the comparison of the quality of signal data measured from users’ devices to quality of signal data associated with known/identifiable locations – see [0081])). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5, 6, 11, 16, 20, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Parvizi, in view of Georgy, et al (US PG Publication 2017/0010098), hereafter Georgy.

Regarding claim 5, Parvizi teaches the method as recited in claim 1.
Parvizi does not teach
wherein the using offline non-causal processing to process the collected motion sensor data into reference positions associated with the portion of the area further comprises at least one of:
a) using offline backward smoothing to process the collected motion sensor data into reference positions associated with the portion of the area;  

c) using offline backward smoothing together with offline map matching to process the collected motion sensor data into reference positions associated with the portion of the area.
In the same field of endeavor, Georgy teaches the limitations not taught by Parvizi, including	
wherein the using offline non-causal processing to process the collected motion sensor data into reference positions associated with the portion of the area further comprises at least one of:
a) using offline backward smoothing to process the collected motion sensor data into reference positions associated with the portion of the area
([0057] - The second set of processing conditions may user more memory, consume more power, require more instruction cycles, require more hardware or more complex hardware, or any combination of these or similar attributes, and may represent a non-causal technique as desired.  As an illustration, the second set of processing conditions may involve post-processing techniques, such as backward smoothing.  Notably, the second set of processing conditions may also have more information available to derive the navigation solution.  In addition to the motion sensor or inertial sensors data, and the absolute navigation information if available, map or other geographic information may be available to allow for map matching.  These techniques may be non-causal
[0092] – Sample navigation solutions were derived for reference paths.  The source of absolute navigation information may be collocated with the motion sensors);  
b) using offline map matching to process the collected motion sensor data into reference positions associated with the portion of the area
([0057] - The second set of processing conditions may user more memory, consume more power, require more instruction cycles, require more hardware or more complex hardware, or any combination of these or similar attributes, and may represent a non-causal technique as desired.  As an illustration, the second set of processing conditions may involve post-processing techniques, such as backward smoothing.  Notably, the second set of processing conditions may also have more information available to derive the navigation solution.  In addition to the motion sensor or inertial sensors data, and the absolute navigation information if available, map or other geographic information may be available to allow for map matching.  These techniques may be non-causal
[0092] – Sample navigation solutions were derived for reference paths.  The source of absolute navigation information may be collocated with the motion sensors); and
c) using offline backward smoothing together with offline map matching to process the collected motion sensor data into reference positions associated with the portion of the area
([0057] - The second set of processing conditions may user more memory, consume more power, require more instruction cycles, require more hardware or more complex hardware, or any combination of these or similar attributes, and may represent a non-causal technique as desired.  As an illustration, the second set of processing conditions may involve post-processing techniques, such as backward smoothing.  Notably, the second set of processing conditions may also have more information available to derive the navigation solution.  In addition to the motion sensor or inertial sensors data, and the absolute navigation information if available, map or other geographic information may be available to allow for map matching.  These techniques may be non-causal
[0092] – Sample navigation solutions were derived for reference paths.  The source of absolute navigation information may be collocated with the motion sensors).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Parvizi, which includes non-causal processing of sensor and signal data to update a location database, to include Georgy’s teaching of using sensor and signal data for techniques that includes map matching and non-causal processing techniques for the benefit of providing measurement updates (see [0098]).
	
		
Regarding claim 6, Parvizi teaches the method as recited in claim 1.
Parvizi does not teach

backwards smoothing;
forward and backward smoothing; and 
multi-pass smoothing.
	In the same field of endeavor, Georgy teaches the limitations not taught by Parvizi, including
wherein the using offline non-causal processing to process the collected motion sensor data into reference positions associated with the portion of the area comprises: using an offline non-causal processing technique selected from the list of techniques consisting of: 
backwards smoothing
([0057] - The second set of processing conditions may user more memory, consume more power, require more instruction cycles, require more hardware or more complex hardware, or any combination of these or similar attributes, and may represent a non-causal technique as desired.  As an illustration, the second set of processing conditions may involve post-processing techniques, such as backward smoothing.  Notably, the second set of processing conditions may also have more information available to derive the navigation solution.  In addition to the motion sensor or inertial sensors data, and the absolute navigation information if available, map or other geographic information may be available to allow for map matching.  These techniques may be non-causal
[0092] – Sample navigation solutions were derived for reference paths.  The source of absolute navigation information may be collocated with the motion sensors);
forward and backward smoothing; and 
multi-pass smoothing
([0057] - The second set of processing conditions may user more memory, consume more power, require more instruction cycles, require more hardware or more complex hardware, or any combination of these or similar attributes, and may represent a non-causal technique as desired.  As an illustration, the second set of processing conditions may involve post-processing techniques, such as multi-pass processing.  Notably, the second set of processing conditions may also have more information available to derive the navigation solution.  In addition to the motion sensor or inertial sensors data, and the absolute navigation information if available, map or other geographic information may be available to allow for map matching.  These techniques may be non-causal
[0092] – Sample navigation solutions were derived for reference paths.  The source of absolute navigation information may be collocated with the motion sensors). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Parvizi, 

Regarding claim 11, Parvizi teaches the computing system of claim 8.
Parvizi does not teach
wherein the using offline non-causal processing to process the received motion sensor data into reference positions associated with the portion of the area further comprises at least one of:
a) using offline backward smoothing to process the received motion sensor data into reference positions associated with the portion of the area;
b) using offline map matching to process the received motion sensor data into reference positions associated with the portion of the area; and
c) using offline backward smoothing together with offline map matching to process the received motion sensor data into reference positions associated with the portion of the area.

In the same field of endeavor, Georgy teaches the limitations not taught by Parvizi, including
wherein the using offline non-causal processing to process the received motion sensor data into reference positions associated with the portion of the area further comprises at least one of:

([0057] - The second set of processing conditions may user more memory, consume more power, require more instruction cycles, require more hardware or more complex hardware, or any combination of these or similar attributes, and may represent a non-causal technique as desired.  As an illustration, the second set of processing conditions may involve post-processing techniques, such as backward smoothing.  Notably, the second set of processing conditions may also have more information available to derive the navigation solution.  In addition to the motion sensor or inertial sensors data, and the absolute navigation information if available, map or other geographic information may be available to allow for map matching.  These techniques may be non-causal
[0092] – Sample navigation solutions were derived for reference paths.  The source of absolute navigation information may be collocated with the motion sensors);
b) using offline map matching to process the received motion sensor data into reference positions associated with the portion of the area
([0057] - The second set of processing conditions may user more memory, consume more power, require more instruction cycles, require more hardware or more complex hardware, or any combination of these or similar attributes, and may represent a non-causal technique as desired.  As an illustration, the second set of processing conditions may involve post-processing techniques, such as backward smoothing.  Notably, the second set of processing conditions may also have more information available to derive the navigation solution.  In addition to the motion sensor or inertial sensors data, and the absolute navigation information if available, map or other geographic information may be available to allow for map matching.  These techniques may be non-causal
[0092] – Sample navigation solutions were derived for reference paths.  The source of absolute navigation information may be collocated with the motion sensors); and
c) using offline backward smoothing together with offline map matching to process the received motion sensor data into reference positions associated with the portion of the area
([0057] - The second set of processing conditions may user more memory, consume more power, require more instruction cycles, require more hardware or more complex hardware, or any combination of these or similar attributes, and may represent a non-causal technique as desired.  As an illustration, the second set of processing conditions may involve post-processing techniques, such as backward smoothing.  Notably, the second set of processing conditions may also have more information available to derive the navigation solution.  In addition to the motion sensor or inertial sensors data, and the absolute navigation information if available, map or other geographic information may be available to allow for map matching.  These techniques may be non-causal
[0092] – Sample navigation solutions were derived for reference paths.  The source of absolute navigation information may be collocated with the motion sensors).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Parvizi, which includes non-causal processing of sensor and signal data to update a location database, to include Georgy’s teaching of using sensor and signal data for techniques that includes map matching and non-causal processing techniques for the benefit of providing measurement updates (see [0098]).

Regarding claim 16, Parvizi teaches the computing system of claim 8, 
wherein the non-causal processing comprises one of:
backwards smoothing
([0057] - The second set of processing conditions may user more memory, consume more power, require more instruction cycles, require more hardware or more complex hardware, or any combination of these or similar attributes, and may represent a non-causal technique as desired.  As an illustration, the second set of processing conditions may involve post-processing techniques, such as backward smoothing.  Notably, the second set of processing conditions may also have more information available to derive the navigation solution.  In addition to the motion sensor or inertial sensors data, and the absolute navigation information if available, map or other geographic information may be available to allow for map matching.  These techniques may be non-causal
[0092] – Sample navigation solutions were derived for reference paths.  The source of absolute navigation information may be collocated with the motion sensors);
forward and backward smoothing; and 
multi-pass smoothing
([0057] - The second set of processing conditions may user more memory, consume more power, require more instruction cycles, require more hardware or more complex hardware, or any combination of these or similar attributes, and may represent a non-causal technique as desired.  As an illustration, the second set of processing conditions may involve post-processing techniques, such as multi-pass processing.  Notably, the second set of processing conditions may also have more information available to derive the navigation solution.  In addition to the motion sensor or inertial sensors data, and the absolute navigation information if available, map or other geographic information may be available to allow for map matching.  These techniques may be non-causal
[0092] – Sample navigation solutions were derived for reference paths.  The source of absolute navigation information may be collocated with the motion sensors). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Parvizi, 
 
Regarding claim 20, Parvizi teaches the portable device of claim 18.
Parvizi does not teach
wherein the processor being configured to use offline non-causal processing to process the collected motion sensor data into reference positions associated with the portion of the area further comprises the processor being configured to perform at least one of: 
a) using offline backward smoothing to process the collected motion sensor data into reference positions associated with the portion of the area; 
b) using offline map matching to process the collected motion sensor data into reference positions associated with the portion of the area; and
c) using offline backward smoothing together with offline map matching to process the collected motion sensor data into reference positions associated with the portion of the area.
	
In the same field of endeavor, Georgy teaches the limitations not taught by Parvizi, including

a) using offline backward smoothing to process the collected motion sensor data into reference positions associated with the portion of the area
([0057] - The second set of processing conditions may user more memory, consume more power, require more instruction cycles, require more hardware or more complex hardware, or any combination of these or similar attributes, and may represent a non-causal technique as desired.  As an illustration, the second set of processing conditions may involve post-processing techniques, such as backward smoothing.  Notably, the second set of processing conditions may also have more information available to derive the navigation solution.  In addition to the motion sensor or inertial sensors data, and the absolute navigation information if available, map or other geographic information may be available to allow for map matching.  These techniques may be non-causal
[0092] – Sample navigation solutions were derived for reference paths.  The source of absolute navigation information may be collocated with the motion sensors); 

([0057] - The second set of processing conditions may user more memory, consume more power, require more instruction cycles, require more hardware or more complex hardware, or any combination of these or similar attributes, and may represent a non-causal technique as desired.  As an illustration, the second set of processing conditions may involve post-processing techniques, such as backward smoothing.  Notably, the second set of processing conditions may also have more information available to derive the navigation solution.  In addition to the motion sensor or inertial sensors data, and the absolute navigation information if available, map or other geographic information may be available to allow for map matching.  These techniques may be non-causal
[0092] – Sample navigation solutions were derived for reference paths.  The source of absolute navigation information may be collocated with the motion sensors); and
c) using offline backward smoothing together with offline map matching to process the collected motion sensor data into reference positions associated with the portion of the area
([0057] - The second set of processing conditions may user more memory, consume more power, require more instruction cycles, require more hardware or more complex hardware, or any combination of these or similar attributes, and may represent a non-causal technique as desired.  As an illustration, the second set of processing conditions may involve post-processing techniques, such as backward smoothing.  Notably, the second set of processing conditions may also have more information available to derive the navigation solution.  In addition to the motion sensor or inertial sensors data, and the absolute navigation information if available, map or other geographic information may be available to allow for map matching.  These techniques may be non-causal
[0092] – Sample navigation solutions were derived for reference paths.  The source of absolute navigation information may be collocated with the motion sensors).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Parvizi, which includes non-causal processing of sensor and signal data to update a location database, to include Georgy’s teaching of using sensor and signal data for techniques that includes map matching and non-causal processing techniques for the benefit of providing measurement updates (see [0098]).

Regarding claim 25, Parvizi teaches the portable device of claim 18.
Parvizi does not teach
wherein the non-causal processing comprises one of:
backwards smoothing;  

multi-pass smoothing.
	In the same field of endeavor, Georgy teaches the limitations not taught by Parvizi, including
wherein the non-causal processing comprises one of:
backwards smoothing
([0057] - The second set of processing conditions may user more memory, consume more power, require more instruction cycles, require more hardware or more complex hardware, or any combination of these or similar attributes, and may represent a non-causal technique as desired.  As an illustration, the second set of processing conditions may involve post-processing techniques, such as backward smoothing.  Notably, the second set of processing conditions may also have more information available to derive the navigation solution.  In addition to the motion sensor or inertial sensors data, and the absolute navigation information if available, map or other geographic information may be available to allow for map matching.  These techniques may be non-causal
[0092] – Sample navigation solutions were derived for reference paths.  The source of absolute navigation information may be collocated with the motion sensors);  
forward and backward smoothing; and 
multi-pass smoothing
([0057] - The second set of processing conditions may user more memory, consume more power, require more instruction cycles, require more hardware or more complex hardware, or any combination of these or similar attributes, and may represent a non-causal technique as desired.  As an illustration, the second set of processing conditions may involve post-processing techniques, such as multi-pass processing.  Notably, the second set of processing conditions may also have more information available to derive the navigation solution.  In addition to the motion sensor or inertial sensors data, and the absolute navigation information if available, map or other geographic information may be available to allow for map matching.  These techniques may be non-causal
[0092] – Sample navigation solutions were derived for reference paths.  The source of absolute navigation information may be collocated with the motion sensors). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Parvizi, which includes non-causal processing of sensor and signal data to update a location database, to include Georgy’s teaching of using sensor and signal data for techniques that includes map matching and non-causal processing techniques for the benefit of providing measurement updates (see [0098]).

Regarding claim 27, Parvizi teaches the non-transitory computer readable storage medium of claim 26.

wherein the using offline non-causal processing to process the collected motion sensor data into reference positions associated with the portion of the area further comprises at least one of: 
a) using offline backward smoothing to process the collected motion sensor data into reference positions associated with the portion of the area;
b) using offline map matching to process the collected motion sensor data into reference positions associated with the portion of the area; and
c) using offline backward smoothing together with offline map matching to process the collected motion sensor data into reference positions associated with the portion of the area.
In the same field of endeavor, Georgy teaches the limitations not taught by Parvizi, including
wherein the using offline non-causal processing to process the collected motion sensor data into reference positions associated with the portion of the area further comprises at least one of: 
a) using offline backward smoothing to process the collected motion sensor data into reference positions associated with the portion of the area
([0057] - The second set of processing conditions may user more memory, consume more power, require more instruction cycles, require more hardware or more complex hardware, or any combination of these or similar attributes, and may represent a non-causal technique as desired.  As an illustration, the second set of processing conditions may involve post-processing techniques, such as backward smoothing.  Notably, the second set of processing conditions may also have more information available to derive the navigation solution.  In addition to the motion sensor or inertial sensors data, and the absolute navigation information if available, map or other geographic information may be available to allow for map matching.  These techniques may be non-causal
[0092] – Sample navigation solutions were derived for reference paths.  The source of absolute navigation information may be collocated with the motion sensors);
b) using offline map matching to process the collected motion sensor data into reference positions associated with the portion of the area
([0057] - The second set of processing conditions may user more memory, consume more power, require more instruction cycles, require more hardware or more complex hardware, or any combination of these or similar attributes, and may represent a non-causal technique as desired.  As an illustration, the second set of processing conditions may involve post-processing techniques, such as backward smoothing.  Notably, the second set of processing conditions may also have more information available to derive the navigation solution.  In addition to the motion sensor or inertial sensors data, and the absolute navigation information if available, map or other geographic information may be available to allow for map matching.  These techniques may be non-causal
[0092] – Sample navigation solutions were derived for reference paths.  The source of absolute navigation information may be collocated with the motion sensors); and
c) using offline backward smoothing together with offline map matching to process the collected motion sensor data into reference positions associated with the portion of the area
([0057] - The second set of processing conditions may user more memory, consume more power, require more instruction cycles, require more hardware or more complex hardware, or any combination of these or similar attributes, and may represent a non-causal technique as desired.  As an illustration, the second set of processing conditions may involve post-processing techniques, such as backward smoothing.  Notably, the second set of processing conditions may also have more information available to derive the navigation solution.  In addition to the motion sensor or inertial sensors data, and the absolute navigation information if available, map or other geographic information may be available to allow for map matching.  These techniques may be non-causal
[0092] – Sample navigation solutions were derived for reference paths.  The source of absolute navigation information may be collocated with the motion sensors).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Parvizi, which includes non-causal processing of sensor and signal data to update a .


Conclusion
Citation of Pertinent Prior Art not Applied
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Al-Najjar (US Patent No. 9,451,404) teaches a system and method for determining a position of a mobile unit.
Wigren, et al (US PG Publication 2018/0279251), hereafter Wigren, teaches fingerprint positioning for mobile terminals. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Frank Donado whose telephone number is (571) 270-5361.  The examiner can normally be reached on M-F between 7:30 am and 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor Patent Examiner (SPE) Charles Appiah can be reached at 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.

 Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/FRANK E DONADO/Examiner, Art Unit 2641
	
/LESTER G KINCAID/Supervisory Patent Examiner, Art Unit 2646